ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 8, 11-13, 15, and 18-20  are allowed.
The following is an examiner’s statement of reasons for allowance:
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of multilevel lock management. For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Timashev et al. (Pub. No. US2012/0017114; hereinafter Timashev) in view of Mitkar et al. (Pub. No. US2017/0199791; hereinafter Mitkar) in view of Karasev et al. (Pub. No. US2019/0250997; hereinafter Karasev) in view of Simoncelli (Pub. No. US2015/0244802; hereinafter Simoncelli).	
	Timashev teaches a method of virtual machine recovery using a file that stores disk updates. ([0037], Hypervisor 150 performs virtual disk image read operations from virtual storage 120 and writes changed virtual disk data into virtual storage 120, or directly to the changes storage 140 using hypervisor's native I/O redirection techniques. Changes storage 140 stores virtual disk image data changes inflicted by the running OS, applications and users ).    Mitkar teaches a method of restoring virtual machines using placeholder images. (Abstract, The data storage system according to certain aspects can manage the archiving of virtual machines to (and restoring of virtual machines from) secondary storage. The system may archive virtual machines (VMs) that are determined to have a low level of utilization. The system may create a virtual machine placeholder for an archived VM, which may be a “light” or minimal version of the VM that acts like the actual VM. By using a VM placeholder, a VM may appear to be active and selectable by the user. When the user selects the VM, the VM placeholder can interact with the user in similar manner as the VM. Accessing the VM placeholder may trigger restore of the archived VM from secondary storage). Karasev teaches a method of restoring virtual machines using a delta disk. (Abstract, receiving a delta disk that was generated based on a backup of a computing device executing a protected application. The delta disk comprises one or more configurations for executing the protected application on a different device than the computing device. In response to a request to perform recovery of the computing device, a recovery virtual machine (VM) is created having a base virtual disk emulated from the backup. The recovery VM is modified by attaching the delta disk having the one or more configurations for executing the protected application. Execution of the protected application on the recovery VM is resumed).   Simoncelli teaches a method of managing virtual disk data using map. (Abstract, The processing device generates a map of the first virtual disk image, wherein the map identifies, for each offset in the first virtual disk image, which of the plurality of volumes contains most recent data for the offset. The processing device uses the map to read data at offsets of the virtual disk image from the plurality of volumes. The processing device transmits the data to the server).  The improvement includes: 
generating a template virtual machine associated with the placeholder disk; 
generating an application-based virtual disk based on the placeholder disk; 
generating a file extent map based on the recovery request, 
	wherein the file extent map comprises a plurality of file extents, and wherein the plurality of file 				extents each comprise an offset and a range associated with a contiguous portion of the 				backup, and 
	wherein the application data comprises the portion of the backup; 
populating the application-based virtual disk using the backup, the placeholder disk, and the file extent map 		to obtain a populated application-based virtual disk, wherein populating the application-based 			virtual disk comprises: 
	generating a copy of data blocks associated with each of the plurality of file extents; 
	updating the application-based virtual disk using the copy of the data blocks to obtain the 					populated application-based virtual disk, wherein the data blocks are obtained from the 				production host;
 replacing the placeholder disk with the populated application-based virtual disk; and  
 after replacing the placeholder disk with the populated application-based virtual disk, initiating a migration 		of the template virtual machine, 
wherein the production host is operatively connected to the backup storage system

The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199